            Case 1:21-cv-00387-AJN Document 5 Filed 02/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RHULAND DAVIS,                                                              2/17/2021

                                  Plaintiff,

                      -against-
                                                                  21-CV-0387 (AJN)
 METRO NORTH COMMUTER
 RAILROAD; ANDREW PAUL, VICE                                    ORDER OF SERVICE
 PRESIDENT – LABOR RELTIONS; JOHN
 LONGOBARDI, DEPUTY CHIEF – FIELD
 OPERATIONS,

                                  Defendants.

ALISON J. NATHAN, United States District Judge:

         Plaintiff, who is proceeding pro se, paid the filing fees to commence this action.

         The Clerk of Court is directed to issue summonses as to Defendants Metro North

Commuter Railroad; Andrew Paul, Vice President – Labor Relations; and John Longobardi,

Deputy Chief – Field Operations. Plaintiff is directed to serve the summons and complaint on

each Defendant within 90 days of the issuance of the summonses. If within those 90 days,

Plaintiff has not either served Defendants or requested an extension of time to do so, the Court

may dismiss the claims against Defendants under Rules 4 and 41 of the Federal Rules of Civil

Procedure for failure to prosecute.

         The Clerk of Court is directed to mail an information package to Plaintiff. Plaintiff has

consented to receive electronic service of Court filings. (ECF No. 2.)

SO ORDERED.

Dated:     February 16, 2021
           New York, New York

                                                             ALISON J. NATHAN
                                                           United States District Judge
